1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AJA.
Status of Claims
2	 This Office Action is in response to an Information Disclosure Statement filed on 11/19/2020. Claims 1-21 are presently pending and are presented for examination. 
Foreign Priority
3.	Receipt is acknowledged of a UK certified copy of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
4.	The Information Disclosure Statements (IDS) was submitted on November 19, 2020. The submission is compliant with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 
Claim Interpretation
5,	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
6.	 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also
commonly referred to as a claim limitation) is limited by the description in the specification
when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f:
(A) _ the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) — the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) — the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-ATA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”’) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
7.	 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
a. “sensing means” ... in claim 1. 
b. “processing means”: in claim 2
c. “displaying means”: in claim 2
d. an inertial sensor: in claim 11
e. a sensing means: in claim 10 (it was defined in claim 11; i.e. an initial sensor or a gyroscope)
f. 	“a reference unit” (e.g., a compass) in claim 1
g.	“the optical device” (e.g., a binocular, a radar, a telescope, a camera) in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
For purposes of prior art searching, Examiner is interpreting above elements/components are well-known structures in the art.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 7 is rejected under 35 U.S.C. 112(b), as being unclear because “the optical device” (in line 2)  lacks a precedent basis.
Claim Rejections - 35 USC § 101
9.	Independent claims 1, and 18 are rejected based upon 35 USC 101 (based on the 2019 Revised Patent Subject Matter Eligibility Guidance published in January 2019).
A. Per independent claim 1. A positioning system for navigation comprising:
- a reference unit positioned on a vehicle, and
- a portable optical device, in communication with the reference unit, comprising sensing means to measure bearings to observed target points relative to the vehicle heading.
- Under Step 1: the claim is directed to a machine.
The examiner respectfully submits that a person may make an estimation how far is the target from a vehicle based on the mental evaluation.
Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea. The additional claimed elements, a target/object, a camera/binocular, and sensors are not significant further; hence, claim 1 is directed to an abstract idea (step 2A).
-	 Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (do not have an element/combination of elements that is unconventional). As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, independent claim 1, is not patent eligible.
B. Per independent “method” claim 18: A method of taking a bearing of a visually observed target point relative to a vehicle heading, comprising:
- providing a system as claimed in any one of the preceding claims;
- lining up the target point with the portable optical device;
- taking the bearing through a human-machine interface;
- automatically processing and displaying the bearing on an electronic navigation chart; and
- determining the position of the vehicle, preferably by using a ‘cocked-hat’ method.
	Step I: This claim is directed to a process.
Step 2A: This claim is directed to an abstract idea
Under Step 2B, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception (do not have an element/combination of elements that is unconventional: i.e., using a general electronic navigation chart (a LUT for navigation routes) is not significant further).
Limiting the use of the abstract idea to a particular environment or field of use (i.e., using a specific “cocked-hat” method) cannot provide an inventive concept. Therefore, independent claims18, is not patent eligible.
10.	 Dependent claims 2-17, and 19-21, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above (claims 1,  and 18). The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-17, and 19-21 are patent ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-2, 6-7, and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US Patent 10,942,028 B2 - hereinafter, “Johnson’028”) or in the alternative, under 35 U.S.C. 103 as obvious over Johnson.
A. Per independent claim 1: Johnson’028 disclose a positioning system for navigation comprising:
- a reference unit positioned on a vehicle (i.e., a compass “Orientation sensor 140 may be implemented as one or more of a compass, float, accelerometer, magnetometer, and/or other digital or analog device capable of measuring an orientation of mobile structure 101 (e.g., magnitude and direction of roll, pitch, and/or yaw, relative to one or more reference orientations such as gravity and/or Magnetic North) and providing such measurements as sensor signals that may be communicated to various devices of system 100”  or see Johnson’028, col. 10:48-55), and
- a portable optical device (i.e., “a monocular”, see Johnson’028, col. 42 lines 10-15), in communication with the reference unit, comprising sensing means (i.e., “ a monocular” see Johnson’028,  col. 26 lines 41-48) to measure bearings to observed target points relative to the vehicle heading (i.e., “estimating its bearing”, see Johnson’028, col. 42 lines 10-16, and col. 30 lines 17-23) to thereby determine a position of the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using Johnson’028,’s system to obtain a navigation position comprising an electronic navigation chart because data from the Internet may all be received by the controller; conveniently using such data may aid in at least one aspect of navigating mobile structure 101 (see Johnson’028,  col. 28 lines 42-44).
B. Per claim 2: Johnson’028 discloses a system, further comprising:
- processing means to calculate the position of the vehicle on an electronic navigation chart (i.e., “mobile structure 101 may be located in an area identified on a chart using position data” see Johnson’028, col.8 lines 15-18); and
- displaying means to show the position of the vehicle on the electronic navigation chart (i.e., mobile structure 101.
D. Per claim 6: Johnson’028 discloses a system, further comprising a compass/ reference unit is fixedly aligned to the vehicle heading (using as an orientation sensor 140 for the vehicle, this is inherent – see Johnson’028, col. 10 lines 48-49 ).
E. Per claim 7: Johnson’028 discloses a system, further comprising an optical device (a monocular) is detachably connectable to the reference unit (i.e., an integrating portable device, see Johnson’028, col. 26 lines 41-48, or see Johnson’028, col.4 lines 29-43).
F. Per claim 11: Johnson’028 discloses a system, wherein the sensing means is a gyroscope (see Johnson’028, col.4 lines 20-28).
G. Per claim 12: Johnson’028 discloses a system with a displaying means to show at least the bearings and other relevant information (see Johnson’028, col.5 lines 56 – col. 6 line 17).
H. Per claim 13: Johnson’028 discloses a system to determine and track several positions of the vehicle such that a course of the vehicle can be determined (see Johnson’028, col.20 lines 8-25).
I. Per claim 14: Johnson’028 system, using a touch interface, optionally having touch means to selecting different functionalities (i.e., providing inputs by touching, see Johnson’028,  col. 8 lines 50-67).
J. Per claim 13: Johnson’028 discloses a system comprising a programming port being fitted on the reference unit for software updates (see Johnson’028 col. 21 lines 14-22, and col. 25 lines 40-45).
K. Per claim 13: Johnson’028 discloses a system being designed to operate on a ‘radar/live’ mode by which instantaneous bearings are indicated in real-time (see Johnson’028 col. 25 lines 19-45).
L. Per claim 17: Johnson’028 discloses a system wherein the reference unit is powered by a power supply unit deriving power from the vehicle (see Johnson’028 col. 38 23-48).
12.	Claim 8 is rejected under 35 U.S.C. 103 as obvious over Johnson’028 in view of Johnson et al. (US Pat. 10,942,027 B2), hereinafter “Johnson’027”.
The rationales and reference for a rejection of claim 1 are incorporated.
Johnson’027 also discloses a positioning system wherein the optical device/(a smart phone) is integrated/(having a roaming ability)(see Johnson’s 027  col.32 line 1-12) which is in communication with the compass/reference unit by transmitting means by a link (i.e., a structural configuration linking different components, see Johnson ‘027 FIG. 1A, col. 23 lines  47-55, and col 26 lines 10-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Johnson’028 with Johnson ‘027 to integrate together an optical device, a roaming unit, a reference unit to measure a vehicle position from a single system because these disclosures are in CONTINUED STATUS (U.S. Patent #10942028 is a continuation of U.S. Patent #10942027).
13. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson’028 in view of Evanoff et al., (US Pat 6717525 B1).
The rationales and reference for a rejection of claim 1 are incorporated.
	Johnson’028 does not disclose a positioning system having an optical device comprises a pair of binoculars; however, Evanoff suggests this claimed idea (see Evanoff et al., col. 6 lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Johnson’028 with Evanoff et al., suggestion for using a binocular as an optical device for navigation because it can be used as a distance observation simultaneously.
14.	 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson’028 in view of  Antkowiak (US Pat. 4513378 A).
The rationales and reference for a rejection of claim 1 are incorporated.
Johnson’028 fails to disclose a positioning system wherein the reference unit (comprises a sensing means to cooperate with the sensing means of the optical device; however, Antkowiak suggests this claimed feature (i.e., “other reference point relative to which bearing“ see Antkowiak, the abstract, and Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Johnson’028 with Evanoff et al., suggestion to indicate a current position comparing to prior reference point using the vehicle’s reference unit.
15.	Claims 3-4, and 18-19 are rejected Johnson’028 under 35 U.S.C. 103 as obvious over Johnson’028 in view of Hammer III et al ’s NPL “Continuing need for accurate positioning in naval tactics” (hereinafter “Hammer III”).
A. Per independent claim 18: The rationales and reference for a rejection of claim 1 are 
incorporated.
Applicant claims a method of taking a bearing of a visually observed target point relative to a vehicle heading, the method comprising:
- providing a system as claimed in claim 1;
- lining up (i.e., creating a heading direction) the target point with the monocular/portable optical device);
- taking the bearing through a human-machine interface (i.e., using a compass);
- automatically processing and displaying the bearing on an electronic navigation chart (see Johnson’028,  col. 41 lines 47-56, col. 42 lines 24-27); and
- determining the position of the vehicle, preferably by using a ‘cocked-hat’ method.
	Johnson’028 does not disclose about using a “cocked-hat” method.
	However, Hammer III use that claimed method for object positionings (see pg. 1383 col. I section “MINE HUNTING AND NEUTRALIZATION” 3rd paragraph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Johnson’028 with Hammer III to use a cocked-hat method for positioning an object because Hammer III realizes that sometimes there is an expectation to integrate,  a number of positioning systems in order to come up with a statistically weighted solution.
B. Per dependent claims 3- 4: The rationales and references for a rejection of claim 18 are 
incorporated.
Applicant claims that: bearings are automatically displayed on the electronic navigation chart; and those bearings are automatically logged.
It is respectfully submitted that a compass output may be simply fed into an input port of a control system to use a bearing parameter; therefore, that parameter has been directly or indirectly input for further calculations (i.e., “a portable device may be integrated within a mobile structure” see Johnson’028 col. 20, lines 30-44; see also Antkowiak, US Pat. 4,513,378  the abstract for automatically entering received data).
B. Per dependent claims 5, and 19-21: The rationales and references for a rejection of claim 18 are incorporated.
For claims 5, and 19, Hammer III also discloses a method using more than one bearing (see Hammer III, page 1379, the abstract). 
For claim 20, Hammer III also discloses about determining and tracking additional information,  including course, speed, or distance of the vehicle from the target point (see Hammer III, page 1380, col II, 1st paragraph). 
For claim 21, Johnson measures a bearing manually (by pressing a button switch to turn-on a compass - (i.e., to estimate/determine a bearing, see Johnson’028 col. 10 lines 48-55, col. 42 lines 10-16, and col. 30 lines 17-23).  
Conclusion
16.	Claims 1-21 are rejected.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662